Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1B in the reply filed on 18 October 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1C, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for water absorption layer , does not reasonably provide enablement for all types of resins mentioned in the instant application (viz. polyurethanes and polyvinyl acetal).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO's determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 Id., 8 USPQ2d at 1407.
The factors described above have been considered as follows:
(A) The breadth of the claims:  the claim covers water absorption layer made from epoxy, polyurethane, or polyvinyl acetal; however, the specification is enabling for only epoxy-based water absorption layer.
(F) The amount of direction provided by the inventor:  The requisite hardness is achieved via specific tailoring of processing parameters.  With respect to epoxy-based water absorption layer, Applicant states that the corresponding hardness and water absorption level can be adjusted by varying curing time.  However, similar level of disclosure is not present for polyvinyl acetal.
(G) The existence of working examples:  the working examples showing a range of hardness values are all directed to water absorption layer based on epoxy.  On the other hand, there is a single example directed to water absorption layer based on polyvinyl acetal (having hardness of 2H) and a single example directed to water absorption layer based on polyurethane (having hardness of 2H).
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  As the specification does not provide details as to how processing parameters and selection of materials (e.g. degree of acetalization and the type of aldehyde used to make the polyvinyl acetal resin) contribute to the desired hardness values, person having ordinary skill in the art would need to experiment with at least three orthogonal aspects (viz. curing time, degree of acetalization, and type of aldehyde used) to obtain a polyvinyl acetal water absorption layer having the desired hardness value.  A similar set of issues is also present in the case of polyurethane.
In weighing the above stated factors, it is the Examiner’s position that undue experimentation is required for person having ordinary skill in the art to make the claimed water absorption layer.  Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”).  It is therefore concluded that the scope of the claims are not enabled by Applicant’s disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0210144 A1 (“Ishioka”, cited in IDS of 1 April 2020).
Considering claims 1, 4, and 9, it is noted that the disclosure of ¶ 0140 – 0146 of Ishioka, directed to a method of making a dual-layered epoxy-based coating located on a glass substrate, is substantially similar to the disclosure on pg. 23-25 of the instant application, including, inter alia, the respective reactants for forming the epoxy-based base layer and the epoxy-based water absorption layer.  Furthermore, the processing parameters used for coating the layers are also substantially similar.  As the instant application states that the resulting dual-layered coating exhibits water absorption of 340 mg/cm3 and moisture diffusion coefficient of 3.04 10-13 m2/s, as Ishioka discloses total thickness of the dual-layered coating is ~10 µm, the dual-layered epoxy-based coating of Ishioka meets each and every limitation of claims 1 and 9.
Considering claim 2, this dual-layered epoxy-based coating is confirmed by the instant application as having a hardness of 3H.
Considering claim 10, Ishioka discloses that the coated glass is used for automotive purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as unpatentable over Ishioka, as applied to claim 1 above.
Considering claims 3 and 5, the specific of Ishioka as discussed above are those of a specific example.  It is clear that the rest of Ishioka allows epoxy-based water absorption coatings having varying properties to be made (e.g. Ishioka ¶ 0134 re: curing time of 10 to 60 minutes and curing temperature of 50 to 180 oC).  Ishioka is analogous, as it is from the same field of endeavor as that of the instant application (antifogging coatings on glass).  As Ishioka expressly allows for variation in processing parameters, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to do just that.  As the claimed properties naturally flow from varying processing parameters as set forth in Ishioka, it follows that the properties claimed would be rendered obvious.

Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0302599 A1 (“Oya”).
Considering claims 1, 5, 6, and 7, Oya discloses an antifog film coated onto a glass substrate, wherein the antifog film is based on a water-absorbing polyvinyl acetal resin having thickness of 2 – 10 µm (Oya abs. and ¶ 0026 – 0032).  Oya is analogous, as it is from the same field of endeavor as that of the instant application (antifogging coatings on glass).  Oya discloses that the polyvinyl acetal resin used is formed by a condensation reaction involving the reaction between polyvinyl alcohol and an aldehyde, wherein the polyvinyl acetal resin has degree of acetalization of 2 – 40 mol%, and wherein the aldehyde used may be acetaldehyde (id. ¶ 0042-0046).  Thus, the type of polyvinyl acetal resin as disclosed includes the types of exemplary polyvinyl acetal resins used in the instant application, and selection of these specific types of resins from the broad disclosure of Oya is deemed obvious.  As the same type of resin would necessarily exhibit the same properties, the polyvinyl acetal resin of Oya is considered to render obvious the properties as recited in claim 1, 6, and 7.



Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781